Execution Copy







Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This Amendment No. 2 (this “Amendment”) to the Credit Agreement, dated as of
February 7, 2006 (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), and entered into by and among RATHGIBSON, INC., a Delaware
corporation (“Borrower”); RGCH HOLDINGS CORP., a Delaware corporation
(“Holdings”), as one of the guarantors; GREENVILLE TUBE COMPANY, a Delaware
corporation (“Greenville Tube”), as one of the guarantors; the financial
institutions who are or hereafter become parties to the Credit Agreement as
Lenders (as hereinafter defined) and GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (in its individual capacity “GE Capital”), as agent (in
such capacity, the “Agent”), is dated as of June 15, 2007 and entered into by
and among Borrower, the other Credit Parties signatory hereto, the Lenders
signatory hereto and Agent.

R E C I T A L S:

WHEREAS, Borrower has advised Agent and Lenders that RGCH Holdings LLC, a
Delaware limited liability company, has entered into that certain Stock Purchase
Agreement, dated as of April 28, 2007 (the “Purchase Agreement”) with RG Tube
Holdings LLC, a Delaware limited liability company (“RG Tube Holdings”),
pursuant to which, among other things, RG Tube Holdings will acquire all of the
stock of Holdings for total consideration of approximately $440,700,000, subject
to certain adjustments specified therein (the “Acquisition”); and

WHEREAS, upon the consummation of the Acquisition, Principals and Related
Parties of Principals will cease to own and control more than fifty percent
(50%) of each class of the Capital Stock of Holdings, resulting in a Change of
Control (as such terms are defined in the Credit Agreement); and

WHEREAS, under Section 6.1(n) of the Credit Agreement, such Change of Control
will constitute an Event of Default; and

WHEREAS, Borrower has requested Lenders to increase the Revolving Loan
Commitment (as defined in the Credit Agreement) to $80,000,000; and

WHEREAS, Lenders have agreed subject to the terms and conditions of this
Amendment and the Credit Agreement to increase by $20,000,000 the Revolving Loan
Commitment (the “Revolving Loan Commitment Increase”), the proceeds of which may
be used by the Borrower to pay a dividend, in the amount of up to $12,000,000,
to Holdings and by Holdings, with the proceeds thereof, to facilitate payment of
the consideration for the Acquisition and related fees and expenses in
connection therewith (collectively, the “Acquisition Dividend”); and

WHEREAS, Borrower has advised Agent and Lenders that Holdings intends to enter
into a Credit Agreement (the “Term Loan Credit Agreement”) with the lenders
party thereto and Credit Suisse, as administrative agent for such lenders,
providing for loans in an aggregate principal amount equal to $115,000,000 (the
“Term Loan Debt”), the proceeds of which will be used by Holdings, together with
newly contributed equity and loans under the Revolving Loan Commitment, to pay
the Acquisition Dividend.

WHEREAS, Borrower has requested that the Requisite Lenders consent to the
Acquisition, the payment of the Acquisition Dividend, the incurrence by Holdings
of the Term Loan Debt and agree to amend the Credit Agreement and certain of the
other Loan Documents as set forth below; and











WHEREAS, Agent and the Lenders whose signatures appear below are willing to
agree to such requests and enter into this Amendment upon the terms and
conditions provided herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and subject to the terms and conditions hereof
the Credit Parties, the Lenders whose signatures appear below and Agent agree as
follows:

Section 1.

DEFINITIONS

1.1

Defined Terms.  Unless otherwise provided all capitalized terms used herein
shall have the meanings ascribed thereto in the Credit Agreement.

1.2.

Additional Defined Terms.  The capitalized terms set forth in Section 2.2(a)
below shall have the meanings when used herein as set forth therein.

Section 2.

CONSENT AND AMENDMENT

2.1

Consent.  Subject to the satisfaction of the conditions set forth in Section 3,
Agent and Requisite Lenders hereby consent to the Acquisition, the payment of
the Acquisition Dividend, the incurrence by Holdings of the Term Loan Debt and
waive any Default or Event of Default arising from the consummation of the
Acquisition, including any Change of Control occurring as a result thereof.

2.2

Amendments.  Subject to the satisfaction of the conditions set forth in Section
3, the Credit Agreement and certain of the other Loan Documents are amended as
follows:

(a)

The following terms are added to Annex A to the Credit Agreement in their
appropriate alphabetical places:

“Acquisition Dividend” has the meaning set forth in the recitals to Amendment
No. 2.

“Amendment No. 2” means Amendment No. 2, dated as of June 15, 2007, to this
Agreement.

“Amendment No. 2 Effective Date” means June 15, 2007.

“New Fee Letter” means the fee letter, dated as of June 15, 2007, between
Borrower and GE Capital.

“Senior Notes Indenture” means the Indenture, dated as of February 7, 2006,
between Borrower and The Bank of New York, as trustee.

“Term Loan Credit Agreement” has the meaning set forth in the recitals to
Amendment No. 2.

“Term Loan Debt” has the meaning set forth in the recitals to Amendment No. 2.

“Term Loan Documents” means the Term Loan Credit Agreement and any promissory
notes issued thereunder.





2




(b)

The definition of “Consolidated Cash Flow” in Annex A to the Credit Agreement is
amended by amending and restating clause (f) thereof in its entirety as follows:
 “any management fees (x) paid or accrued by Borrower to the Sponsor or any of
its respective Affiliates in such period pursuant to the terms of the Management
Agreement as in effect on the Amendment No. 2 Effective Date, or (y) paid or
accrued by Borrower to the Sponsor or any of its respective Affiliates in such
period and prior to the Amendment No. 2 Effective Date, to Castle Harlan, Inc or
any of its Affiliates pursuant to the management services agreement as in effect
prior to the Amendment No. 2 Effective Date, or (z) paid or accrued by Borrower
to the Sponsor or any of its respective Affiliates in such period and prior to
the Closing Date, to Liberty Partners or any of its Affiliates pursuant to the
management services agreement as in effect prior to Closing Date, in each case,
to the extent that any such management fees were deducted in computing such
Consolidated Net Income; plus”.

(c)

The definition of “Management Agreement” in Annex A to the Credit Agreement is
amended and restated in its entirety as follows: ““Management Agreement” means
that certain Advisory Agreement, dated as of June 15, 2007, between RG Tube
Holdings LLC and DLJ Merchant Banking, Inc.”

(d)

The definition of “Permitted Holders” in Annex A to the Credit Agreement is
deleted in its entirety.

(e)

The definition of “Principals” in Annex A to the Credit Agreement is amended and
restated in its entirety as follows:  ““Principals” means the Sponsor and its
Affiliates.”

(f)

The definition of “Revolving Loan Commitment” in Annex A to the Credit Agreement
is amended by replacing the text “Sixty Million Dollars ($60,000,000) on the
Amendment No. 1 Effective Date” appearing therein with the text “Eighty Million
Dollars ($80,000,000) on the Amendment No. 2 Effective Date”.

(g)

The definition of “Sponsor” in Annex A to the Credit Agreement is amended and
restated in its entirety as follows: ““Sponsor” means DLJ Merchant Banking,
Inc.”

(h)

Section 1.1(a)(i) of the Credit Agreement is amended by replacing the term
“Amendment No. 1 Effective Date” with the term “Amendment No. 2 Effective Date”
throughout the last sentence thereof.

(i)

Section 1.3(a) of the Credit Agreement is amended by inserting the phrase
“together with the New Fee Letter, collectively,” before the phrase “the GE
Capital Fee Letter” appearing in the parenthetical therein.

(j)

Section 2.8(c) of the Credit Agreement is amended by inserting the phrase: “;
provided, however, that this clause (ii) shall not apply to RathGibson Australia
Pty. Ltd. until the total assets of RathGibson Australia Pty. Ltd. as shown on
its balance sheet exceed $25,000 in the aggregate, and the Credit Parties shall
comply with the requirements of this clause (ii) within fifteen (15) days of
such time” immediately following the text “65%, of the Stock of such Subsidiary
to secure the Obligations” appearing therein.

(k)

Section 3.1(b)(vi) of the Credit Agreement is amended by replacing the phrase
“(xviii)” appearing therein with the phrase “(xvii)”.

(l)

Section 3.1(b)(x) of the Credit Agreement is amended by inserting the phrase
“(other than the Term Loan Debt)” immediately after the first appearance of the
word “Indebtedness” in such Section.





3




(m)

Section 3.1(b) of the Credit Agreement is amended by (i) deleting the word “and”
appearing at the end of clause (xvi) thereof; (ii) replacing the period at the
end of clause (xvii) thereof with the text “; and”; and (iii) adding the
following new clause (xviii) immediately following clause (xvii) thereof:
“(xviii) by Holdings with respect to the Term Loan Debt”.

(n)

Section 3.2(b) of the Credit Agreement is amended by replacing the word “or”
appearing immediately before “(D)” therein with “,” and adding the following
immediately before the phrase “, and (ii)”: “or (E) under Section 3.1(b)(xviii)
on terms no more restrictive to Holdings than those contained in the Senior
Notes Indenture on the Amendment No. 2 Effective Date”.

(o)

Section 3.2(c) of the Credit Agreement is amended by inserting the phrase “or
the Term Loan Documents” immediately following the phrase “(other than the Loan
Documents” appearing therein.

(p)

Section 3.5(b) of the Credit Agreement is amended by (i) deleting the word “and”
appearing at the end of clause (xiv) thereof; (ii) replacing the text “as in
effect on the Closing Date” appearing in clause (xv) with the text “as in effect
on the Amendment No. 2 Effective Date”; (iii) replacing the period at the end of
clause (xv) thereof with the text “; and”; and (iv) adding the following new
clause (xvi) immediately following clause (xv) thereof: “(xvi) Borrower from
paying on the Amendment No. 2 Effective Date to Holdings or Holdings from
paying, with the proceeds thereof, to RGCH Holdings LLC, the Acquisition
Dividend.”

(q)

Section 3.8(f) of the Credit Agreement is amended by replacing the word
“omitted” appearing therein with the phrase “the Management Agreement, as in
effect on the Amendment No. 2 Effective Date”.



(r)



Section 3.10 of the Credit Agreement is amended by inserting the phrase “or
Section 3.1(b)(xviii) ” immediately after the phrase “permitted by Section
3.1(b)(iii) ” appearing therein.

(s)

Section 5.11 of the Credit Agreement is amended by adding the following text
immediately following the text “(and to pay any related transaction expenses),”
appearing therein: “the payment of the Acquisition Dividend,”.

(t)

Section 9.3 of the Credit Agreement is amended by replacing the notice address
set forth therein for Holdings and the notice address set forth therein for
copies of notices to the Borrower with the following:

If to Holdings:

RGCH Holdings Corp.
c/o RathGibson, Inc.
2505 Foster Avenue
Janesville, Wisconsin 53547
Attention: Chief Executive Officer

With copies, in the case of Borrower, to:

DLJ Merchant Banking, Inc.
11 Madison Avenue
New York, New York 10010
Attention: Edward Johnson and Brian Zaumeyer






4




Fax No.: (212) 935-7458

and

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
ATTN: Cornelius T. Finnegan, III
Fax No.: (212) 728-8111

(u)

Annex B to the Credit Agreement is amended and restated in its entirety as
follows:

Lender

Revolving Loan Commitment

(including a Swing Line Commitment of $5,000,000)

General Electric Capital Corporation

$80,000,000




(v)

The Credit Agreement is further amended by adding as Exhibit 1.1(a)(i)(c) the
Exhibit attached hereto as Exhibit A.

Section 3.

CONDITIONS TO EFFECTIVENESS

The consent provided in Section 2.1 and the amendments contained in Section 2.2
shall become effective on the date (the “Effective Date”) that the following
conditions have been satisfied in full or waived by the Requisite Lenders:

(a)

Agent shall have received one or more counterparts of (i) this Amendment No. 2
executed and delivered by the Credit Parties, the Requisite Lenders (including
the Lenders who are listed in Annex B set forth in Section 2.2 hereof with an
increased Revolving Loan Commitment) and Agent, and (ii) an amendment and
restatement, each in the form of Exhibit A, of each Revolving Note held by a
Lender whose commitment is being increased hereunder, each dated the Amendment
No. 2 Effective Date and executed by the maker of such Revolving Note.

(b)

Agent shall have received duly executed copies of (i) the Purchase Agreement and
all other material related agreements and instruments, certified as correct and
complete by Borrower, and all opinions, certificates and other documents
reasonably requested by Agent and all required regulatory and third party
approvals (collectively, the “Acquisition Documents”) and (ii) the Term Loan
Documents, in the case of clauses (i), (ii) and (iii), in form and substance
reasonably satisfactory to Agent.

(c)

All material conditions to the closing of the Acquisition shall have been
satisfied and, the Acquisition shall have been consummated in accordance with
the Acquisition Documents without waiver or amendment, other than any material
conditions or waivers and amendments that do not materially and adversely affect
the interest of the Lenders.

(d)

Agent shall have received evidence satisfactory to it that the “Notice of Change
in Control and Offer to Purchase”, dated May 3, 2007, shall have been made by RG
Tube Holdings and that





5




the making of such offer complies with Section 4.15(c) of the Senior Notes
Indenture and has relieved Borrower of making a “Change of Control Offer” (as
such term is defined in the Senior Notes Indenture).

(e)

There shall be no continuing Default or Event of Default and the representations
and warranties of the Credit Parties contained in the Loan Documents, as amended
by this Amendment No. 2, shall be true and correct in all material respects as
of the Effective Date or such other specific date as of which any such
representation or warranty is by its terms made.

(f)

Since January 31, 2007 and after giving effect to the Acquisition and the
funding of the Revolving Loan Commitment Increase, no event or condition shall
have occurred which could reasonably be expected to have a Material Adverse
Effect.

(g)

GE Capital shall have received the fees set forth in the New Fee Letter.

Section 4.

LIMITATION ON SCOPE

Except as expressly amended hereby, the Loan Documents shall remain in full
force and effect in accordance with their respective terms.  The consent and
amendments set forth herein shall be limited precisely as provided for herein
and shall not be deemed to be waivers of, amendments of, consents to or
modifications of any term or provision of the Loan Documents or any other
document or instrument referred to therein or of any transaction or further or
future action on the part of any Credit Party requiring the consent of Agent or
Lenders except to the extent specifically provided for herein.  Agent and
Lenders have not and shall not be deemed to have waived any of their respective
rights and remedies against any Credit Party for any existing or future Defaults
or Events of Default.

Section 5.

MISCELLANEOUS

(a)

Each Credit Party hereby represents and warrants as follows:

(i)

this Amendment No. 2 has been duly authorized and executed by such Credit Party
and the Credit Agreement, as amended by this Amendment No. 2 is the legal, valid
and binding obligation of such Credit Party, enforceable in accordance with its
terms, except as (1) such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the rights of creditors in general and (2) the availability of equitable
remedies may be limited by equitable principles of general applicability; and

(ii)

Such Credit Party repeats and restates the representations and warranties of
such Credit Party contained in the Credit Agreement as of the Effective Date,
except to the extent such representations and warranties relate to a specific
date; provided that references to the “Credit Agreement” or “this Agreement” in
such representations and warranties shall be deemed to be references to the
Credit Agreement as amended pursuant to this Amendment No. 2.

(b)

This Amendment No. 2 is being delivered in the State of New York.

(c)

Each Credit Party hereby ratifies and confirms that the Credit Agreement as
amended hereby remains in full force and effect.





6




(d)

Each Credit Party agrees that all Loan Documents, as amended hereby or otherwise
amended in connection herewith, remain in full force and effect notwithstanding
the execution and delivery of this Amendment No. 2 and that nothing contained in
this Amendment No. 2 shall constitute a defense to the enforcement of any Loan
Document.

(e)

This Amendment No. 2 may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which counterparts together shall constitute but one and
the same instrument.

(f)

All references in the Loan Documents to the “Credit Agreement” and in the Credit
Agreement to “this Agreement,” “hereof,” “herein” or the like shall mean and
refer to the Credit Agreement as amended by this Amendment No. 2 (as well as by
all subsequent amendments, restatements, modifications and supplements thereto).

(g)

This Amendment is a “Loan Document” and each of the following provisions of the
Credit Agreement is hereby incorporated herein by this reference with the same
effect as though set forth in its entirety herein, mutatis mutandis, and as if
“this Agreement” in any such provision read “this Amendment No. 2”: Section 9.6
(Severability), Section 9.9 (Applicable Law), Section 9.14 (Consent to
Jurisdiction) and Section 9.15 (Waiver of Jury Trial).




[Signature page is next page]





7




Execution Copy







Witness the due execution hereof by the respective duly authorized officers of
the undersigned of this Amendment No. 2 to the Credit Agreement as of the date
first written above.




RATHGIBSON, INC.

By: /s/ Harley B. Kaplan

Name:  Harley B. Kaplan

Title: President and Chief Executive Officer

RGCH HOLDINGS CORP.

By:  /s/ Harley B. Kaplan

Name:  Harley B. Kaplan

Title:  Chief Executive Officer     

GREENVILLE TUBE COMPANY

By:  /s/ Harley B. Kaplan   

Name:   Harley B. Kaplan

Title: President and Chief Executive Officer

GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent, L/C Issuer, and Lender

By:  /s/ Geoffrey K. Hall  

Name:  Geoffrey K. Hall  

Title:  Duly Authorized Signatory    








Amendment No. 2 to Credit Agreement




Execution Copy







CONSENT AND REAFFIRMATION




The undersigned (each, a “Guarantor”) hereby (i) acknowledges receipt of a copy
of the foregoing Amendment No. 2; (ii) consents to Borrower’s execution and
delivery thereof and approves and consents to the transactions contemplated
thereby; (iii) agrees to be bound thereby; and (iv) affirms that nothing
contained therein shall modify or diminish in any respect whatsoever its
obligations under its Guaranty and the other Loan Documents to which it is a
party and reaffirms that such Guaranty is and shall continue to remain in full
force and effect.  This acknowledgement by such Guarantor is made and delivered
to induce Agent and Lenders to enter into Amendment No. 2, and such Guarantor
acknowledges that Agent and Lenders would not enter into Amendment No. 2 in the
absence of the acknowledgements contained herein.  Although such Guarantor has
been informed of the matters set forth herein and has acknowledged and agreed to
same, such Guarantor understands that Agent and Lenders have no obligation to
inform such Guarantor of such matters in the future or to seek such Guarantor’s
acknowledgment or agreement to future amendments or waivers, and nothing herein
shall create such a duty.  Capitalized terms used herein without definition
shall have the meanings given to such terms in the Amendment No. 2 to which this
Consent is attached or in the Credit Agreement referred to therein, as
applicable.




IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of Amendment No. 2.




RGCH HOLDINGS CORP.

By:  /s/ Harley B. Kaplan   

Name:  Harley B. Kaplan

Title:  Chief Executive Officer     




GREENVILLE TUBE COMPANY

By:  /s/ Harley B. Kaplan   

Name:  Harley B. Kaplan

Title: President and Chief Executive Officer








Consent and Reaffirmation


